Manoukian, J.,
concurring in part and dissenting in part:
I agree with that part of the majority opinion which holds *500that the proceedings did not violate defendants’ right to due process of law and that there was no error in the trial court’s refusal to dismiss the perjury count. However, I am unable to subscribe to the majority’s conclusion that La Pena v. State, 96 Nev. 43, 604 P.2d 811 (1980), mandates reversal. Accordingly, I dissent. In light of the substantial evidence of guilt independent of Averett’s preliminary hearing testimony, the error in admitting his testimony at trial can fairly be characterized as harmless beyond a reasonable doubt. Drummond v. State, 86 Nev. 4, 462 P.2d 1012 (1970).
I would affirm the convictions.